DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1‐2, 5, 7‐19, 21 and 23 are pending.
Claims 3‐4, 6, 20 and 22 are canceled.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1‐2, 5, 7, 9‐11, 13-15, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US2010/0328476) in view of Furze et al (US2004/0247170) and further in view of Rosario et al (US2015/0023553).

Regarding claim 1, Wagner teaches an apparatus comprising:
a light source configured to illuminate an article of dishware;
an imaging system configured to capture at least one image of the article of dishware; and
a processing system configured to analyze the at least one image to determine a presence of food soils on the article of dishware;
(Wagner, Figs. 1, 4, 8 and 10; “ware 30 may comprise a glass, a plate or other dishware”, [0023]; “Washing apparatus 202 may comprise, for example, a dishwasher”, [0076]; “Analysis computer 40 may further correlate the luminosity value for the ware to a cleanliness value, a stain value, a fade value, or other value”, [0031]; “The cleanliness value may generally correspond to spotting, filming, soiling, and/or staining on a variety of wares, such as glasses, dishes, utensils, instruments, or other wares”, [0031]; “each of fabric swatches 232 may be soiled … such as … foodstuffs”, [0086]; the system may obviously be used to determined food soils on a dishware (further, a fabric swatch may be considered as one type of dishware); while not expressly disclosed, a soiled surface of a dishware may be considered as a defect)
	Wagner does not expressly disclose but Furze et al teaches:
the light source or the imaging system, wherein the optical filter is configured to change the characteristics of light transmitted through the optical filter,
(Furze et al, Fig. 2, “includes a first light source 12 and a polarizer 14 for illuminating a first area 16 of a golf ball 18. A second light source 20 and polarizer 22 illuminate a second area 24 of golf ball 18 … the polarizers, 14 and 22, are preferably present both between the light sources, 12 and 20, and the golf ball 18, as well as between the detectors, 30 and 34, and the golf ball 18. Most preferably, the polarizers, 14 and 22, are oriented orthogonal to one another”, [0021])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Furze et al into the system or method of Wagner in order to use polarized light lighting or polarized imaging for reducing specular glare and increasing image contrast in article inspections. The combination of Wagner and Furze et al also teaches other enhanced capabilities.
	The combination of Wagner and Furze et al does not expressly disclose but Rosario et al teaches:
wherein the optical filter is mechanically switchable between a first polarizing filter and a second polarizing filter, wherein a configuration of the first polarizing filter is different from a configuration of the second polarizing filter.
(Rosario et al, Fig. 1; “The sensor 20 may be configured to detect radiance, for example, in various bands or sub-bands of the infrared, visible or ultraviolet regions of the electromagnetic spectrum”, [0022]; “a polarization filter 28 is employed immediately 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Rosario et al into the modified system or method of Wagner and Furze et al in order to sense infrared signals from an object in controllable polarization directions using mechanically rotatable polarizers. The combination of Wagner, Furze et al and Rosario et al also teaches other enhanced capabilities.

Regarding claim 2, the combination of Wagner, Furze et al and Rosario et al teaches its/their respective base claim(s)
The combination further teaches the apparatus of claim 1, further comprising a robotic actuator configured to change a pose of the article of dishware as viewed by the imaging system, wherein changing the pose of the article of dishware enables the imaging system to capture images of different portions of the article of dishware.
(Wagner, Fig. 1, “a ware actuator 32”, [0032]; this may be a robot as suggested by Tao et al (“robotic arms”, c7:5-15; “rotation”, c7:50-60))

Regarding claim 5, the combination of Wagner, Furze et al and Rosario et al teaches its/their respective base claim(s)
The combination further teaches the apparatus of claim 1, further comprising a plurality of light sources, wherein each of the plurality of light sources is configured to emit light with specific characteristics.
(Wagner, Fig. 1, “LED arrays 20, 24A, 24B may comprise other light sources, such as light bulbs, lasers, or other suitable devices for providing illumination”, [0023])

Regarding claim 7, the combination of Wagner, Furze et al and Rosario et al teaches its/their respective base claim(s)
The combination further teaches the apparatus of claim 1, further comprising a plurality of imaging systems, wherein each of the plurality of imaging systems is configured to capture an image of a substantially separate portion of the article of dishware.
(Furze et al, Fig. 2, “includes a first light source 12 and a polarizer 14 for illuminating a first area 16 of a golf ball 18. A second light source 20 and polarizer 22 illuminate a second area 24 of golf ball 18 … the polarizers, 14 and 22, are preferably present both between the light sources, 12 and 20, and the golf ball 18, as well as between the detectors, 30 and 34, and the golf ball 18. Most preferably, the polarizers, 14 and 22, are oriented orthogonal to one another”, [0021]; Fig. 3, “The first and second areas, 16 and 24, may or may not overlap. Preferably the first and second areas, 16 and 24, overlap”, [0022]; “capturing an image of the first and second areas with the first and 

Regarding claim 9, the combination of Wagner, Furze et al and Rosario et al teaches its/their respective base claim(s)
The combination further teaches the apparatus of claim 1, wherein the processing system is further configured to detect a presence of a defect on the article of dishware.
(Furze et al, Figs. 1-3, “capturing an image of the first and second areas with the first and second detectors; and analyzing the image for a shadow indicative of surface defects”, [0012]; the same may be applied to the dishwasher of Wagner)

Regarding claims 10 and 17, the combination of Wagner, Furze et al and Rosario et al teaches its/their respective base claim(s)
The combination further teaches the apparatus of claim 1, wherein the wherein the food soils are delineated by the processing system using at least one of a bounding box, a contour, or a polygon.
(Furze et al, Fig. 2, “includes a first light source 12 and a polarizer 14 for illuminating a first area 16 of a golf ball 18. A second light source 20 and polarizer 22 illuminate a second area 24 of golf ball 18 … the polarizers, 14 and 22, are preferably present both between the light sources, 12 and 20, and the golf ball 18, as well as between the detectors, 30 and 34, and the golf ball 18. Most preferably, the polarizers, 14 and 22, are oriented orthogonal to one another”, [0021]; Fig. 3, “The first and second areas, 16 16 and 24, overlap”, [0022]; “capturing an image of the first and second areas with the first and second detectors; and analyzing the image for a shadow indicative of surface defects”, [0012]; Fig. 3, the defect may be detected within an overlapping box area of 16 and 24)

Regarding claims 11 and 18, the combination of Wagner, Furze et al and Rosario et al teaches its/their respective base claim(s)
The combination further teaches the apparatus of claim 1, further comprising a cleanliness quantifier that is configured to determine a scale of cleanliness associated with the food soils.
(Wagner, “include assigning a numeric value to the glass as a cleanliness value on a scale of one to five, with one being clean and five being soiled”, [0031])

Regarding claim 13, Wagner teaches an method comprising:
illuminating an article of dishware;
capturing, by an imaging system, at least one image of the article of dishware; and
analyzing, by a processing system, the at least one image to determine a presence of food soils on the article of dishware,
(Wagner, Figs. 1, 4, 8 and 10; “ware 30 may comprise a glass, a plate or other dishware”, [0023]; “Washing apparatus 202 may comprise, for example, a dishwasher”, [0076]; “Analysis computer 40 may further correlate the luminosity value for the ware to a cleanliness value, a stain value, a fade value, or other value”, [0031]; “The cleanliness soiling, and/or staining on a variety of wares, such as glasses, dishes, utensils, instruments, or other wares”, [0031]; “each of fabric swatches 232 may be soiled … such as … foodstuffs”, [0086]; the system may obviously be used to determined food soils on a dishware (further, a fabric swatch may be considered as one type of dishware); while not expressly disclosed, a soiled surface of a dishware may be considered as a defect)
	Wagner does not expressly disclose but Furze et al teaches:
filtering light that illuminates the article of dishware with a polarizing filter;
further comprising:
	capturing a first image of the article of dishware via a camera of an imaging system and a first polarizing filter;
	\\switching from the first polarizing filter to the second polarizing filter;\\
	capturing a second image of the article of dishware via the camera of the imaging system and a second polarizing filter, wherein a configuration of the first polarizing filter is different from a configuration of the second polarizing filter; and
	wherein the analyzing comprises analyzing the first image and the second image to determine the presence of food soils on the article of dishware.
(Furze et al, Fig. 2, “includes a first light source 12 and a polarizer 14 for illuminating a first area 16 of a golf ball 18. A second light source 20 and polarizer 22 illuminate a second area 24 of golf ball 18 … the polarizers, 14 and 22, are preferably present both between the light sources, 12 and 20, and the golf ball 18, as well as between the detectors, 30 and 34, and the golf ball 18. Most preferably, the polarizers, 14 and 22, are oriented orthogonal to one another”, [0021])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Furze et al into the system or method of Wagner in order to use polarized light lighting or polarized imaging for reducing specular glare and increasing image contrast in article inspections. The combination of Wagner and Furze et al also teaches other enhanced capabilities.
	The combination of Wagner and Furze et al does not expressly disclose but Rosario et al teaches:
	switching from the first polarizing filter to the second polarizing filter;
(Rosario et al, Fig. 1; “The sensor 20 may be configured to detect radiance, for example, in various bands or sub-bands of the infrared, visible or ultraviolet regions of the electromagnetic spectrum”, [0022]; “a polarization filter 28 is employed immediately in front of the optical lens of the sensor 20, so that the sensor 20 can only output image data that correspond to specific radiance polarization components allowed by the mechanical rotation of filter 28 relative to the sensor's optical lens. The filter 28 may be rotatable, such as positioned on a mechanism that will mechanically rotate (e.g., clockwise and/or counterclockwise), so that the polarizer filter 28 can obtain different polarization components from the target scene”, [0027])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Rosario et al into the modified system or method of Wagner and Furze et al in order to sense infrared signals from an object in controllable polarization directions using 

Regarding claim 14, the combination of Wagner, Furze et al and Rosario et al teaches its/their respective base claim(s)
The combination further teaches the method of claim 13, further comprising changing a pose of the article of dishware as viewed by the imaging system, wherein changing the pose of the article of dishware enables the imaging system to capture images of different portions of the article of dishware.
(Wagner, Fig. 1, “a ware actuator 32”, [0032])

Regarding claim 15, the combination of Wagner, Furze et al and Rosario et al teaches its/their respective base claim(s)
The combination further teaches the method of claim 13, further comprising filtering the light source, wherein the filtering changes the characteristics of light illuminating the article of dishware.
(Furze et al, Fig. 2, “includes a first light source 12 and a polarizer 14 for illuminating a first area 16 of a golf ball 18. A second light source 20 and polarizer 22 illuminate a second area 24 of golf ball 18 … the polarizers, 14 and 22, are preferably present both between the light sources, 12 and 20, and the golf ball 18, as well as between the detectors, 30 and 34, and the golf ball 18. Most preferably, the polarizers, 14 and 22, are oriented orthogonal to one another”, [0021])

Regarding claim 21, the combination of Wagner, Furze et al and Rosario et al teaches its/their respective base claim(s)
The combination further teaches the apparatus of claim 1, further comprising
a plurality of light sources,
a plurality of imaging systems, and
a plurality of polarizing filters having configurations that create images having different specular reflections on different parts of the article of dishware while images of a food soil on the article of dishware stay in the same spot.
(Furze et al, Fig. 2, “includes a first light source 12 and a polarizer 14 for illuminating a first area 16 of a golf ball 18. A second light source 20 and polarizer 22 illuminate a second area 24 of golf ball 18 … the polarizers, 14 and 22, are preferably present both between the light sources, 12 and 20, and the golf ball 18, as well as between the detectors, 30 and 34, and the golf ball 18. Most preferably, the polarizers, 14 and 22, are oriented orthogonal to one another”, [0021]; Fig. 3, “The first and second areas, 16 and 24, may or may not overlap. Preferably the first and second areas, 16 and 24, overlap”, [0022]; “capturing an image of the first and second areas with the first and second detectors; and analyzing the image for a shadow indicative of surface defects”, [0012])

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US2010/0328476) in view of Furze et al (US2004/0247170) and further in view of Rosario et al (US2015/0023553) and Calvimontes et al (US2019/0045998).

Regarding claim 8, the combination of Wagner, Furze et al and Rosario et al teaches its/their respective base claim(s)
The combination does not expressly disclose but Calvimontes et al teaches the apparatus of claim 1, wherein the analysis is performed by a convolutional neural network associated with the processing system.
(Calvimontes et al, “Pattern recognition can be performed for example by the control apparatus of the dishwasher, which implements the neural network using the determined spectrum and the reference data from the reference database”, [0027]; neural network is about self-learning)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Calvimontes et al into the modified system or method of Wagner, Furze et al and Rosario et al in order to enable a smart washing machine using neural network for self-learning to improve washing quality. The combination Wagner, Furze et al, Rosario et al and Calvimontes et al also teaches other enhanced capabilities.

Regarding claim 16, the combination of Wagner, Furze et al and Rosario et al teaches its/their respective base claim(s)
The combination of Wagner, Furze et al and Calvimontes et al teaches the method of claim 13, wherein the analysis is performed by implementing deep learning algorithms.
(Calvimontes et al, “Pattern recognition can be performed for example by the control apparatus of the dishwasher, which implements the neural network using the 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US2010/0328476) in view of Furze et al (US2004/0247170) and further in view of Rosario et al (US2015/0023553) and Aalders et al (US2013/0196443).

Regarding claims 12 and 19, the combination of Wagner, Furze et al and Rosario et al teaches its/their respective base claim(s)
The combination does not expressly disclose but Aalders et al teaches the apparatus of claim 1, further comprising a freshness estimator that is configured to determine an approximate age of the food soils.
(Aalders et al, Fig. 7, s44; “This thus provides the estimated age of the bloodstain (44). Alternatively, each component can be matched to the comparison graph and the age determined. The ages so determined can then be averages to provide an age estimation”, [0085]; the age test method for stain may obviously be applied for food soils since food soils may be considered as a particular type of stains)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Aalders et al into the modified system or method of Wagner, Furze et al and Rosario et al in order to enable a smart dishwashing system capable of determining the age of a stain of food soils for selecting a better cleaning solution. The combination of Wagner, Furze et al, Rosario et al and Aalders et al also teaches other enhanced capabilities.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US2010/0328476) in view of Rosario et al (US2015/0023553).

Regarding claim 23, Wagner teaches an method comprising:
illuminating an article of dishware;
(Wagner, Figs. 1, 4, 8 and 10; “ware 30 may comprise a glass, a plate or other dishware”, [0023]; “Washing apparatus 202 may comprise, for example, a dishwasher”, [0076]; “Analysis computer 40 may further correlate the luminosity value for the ware to a cleanliness value, a stain value, a fade value, or other value”, [0031]; “The cleanliness value may generally correspond to spotting, filming, soiling, and/or staining on a variety of wares, such as glasses, dishes, utensils, instruments, or other wares”, [0031]; “each of fabric swatches 232 may be soiled … such as … foodstuffs”, [0086]; the system may obviously be used to determined food soils on a dishware (further, a fabric swatch may be considered as one type of dishware); while not expressly disclosed, a soiled surface of a dishware may be considered as a defect)
	Wagner does not expressly disclose but Rosario et al teaches:
capturing, by a camera of an imaging system, a first image of the article of dishware via a first polarizing filter;
capturing, by the camera of the imaging system, a second image of the article of dishware via a second polarizing filter, wherein a configuration of the first polarizing filter is different from a configuration of the second polarizing filter and wherein the configurations of the first and second polarizing filters create images having different 
analyzing, by a processing system, the first image and the second image captured by the camera of the imaging system to determine a presence of food soils on the article of dishware.
(Rosario et al, Fig. 1; “The sensor 20 may be configured to detect radiance, for example, in various bands or sub-bands of the infrared, visible or ultraviolet regions of the electromagnetic spectrum”, [0022]; “The sensor 20 outputs data in the form of an image composed of pixels, for instance. It could be a still camera or video camera”, [0024]; “a polarization filter 28 is employed immediately in front of the optical lens of the sensor 20, so that the sensor 20 can only output image data that correspond to specific radiance polarization components allowed by the mechanical rotation of filter 28 relative to the sensor's optical lens. The filter 28 may be rotatable, such as positioned on a mechanism that will mechanically rotate (e.g., clockwise and/or counterclockwise), so that the polarizer filter 28 can obtain different polarization components from the target scene”, [0027]; the technique of using a rotatable polarizer for imaging can be applied to the dishwasher of Wagner for detecting image anomalies)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Rosario et al into the system or method of Wagner in order to sense infrared signals from an object in controllable polarization directions using mechanically rotatable polarizers. The combination of Wagner and Rosario et al also teaches other enhanced capabilities.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/17/2020 has been entered.


Response to Arguments
Applicant's arguments filed on 10/28/2020 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				4/10/2021